902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John W. FISKE, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 89-5971.
United States Court of Appeals, Sixth Circuit.
May 15, 1990.

Before RALPH B. GUY, Jr. and RYAN, Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Fiske filed a habeas corpus action under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a 1986 rape conviction.  The case was referred to a magistrate who recommended that the petition be dismissed.  The district court adopted the recommendation over petitioner's objections and this appeal followed.  The parties have briefed the issues, Fiske proceeding without benefit of counsel.


3
Upon consideration, we find ample support for the district court's decision.  Petitioner's fifth amendment rights were not violated by the arresting officers' delay in serving Fiske with the arrest warrant.  Petitioner's due process claim, that a police officer did not follow through on a conditional promise to dismiss the rape charge, is without merit.  The police officer had no authority to dismiss the charge and Fiske was not induced to act to his detriment by the alleged promise.  Petitioner's remaining claim, an alleged sixth amendment violation, was abandoned on appeal.


4
Accordingly, for these reasons and for the reasons set forth in the magistrate's report and recommendation of June 20, 1989 and adopted by order of July 10, 1989, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.